Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020, 5/08/2020. And 3/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8,  11, 12 , 14, 16, and 17, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2015/0167593 Kim et a!..
Kim et a!. discloses a method of controlling a turbocharged engine having an exhaust gas bypass valve comprising;  (the two-stroke engine is considered a method of use) 
determining an engine speed (par. 0013, 0021); 
when the engine speed is at idle, partially opening the exhaust gas bypass valve 
with a first predetermined effective area greater than fully closed para. [0013]; 
determining an acceleration event (par. 0013, 0016, 0026); and 
holding the exhaust gas bypass valve open at !east a second predetermined 
effective area greater than fully closed in response to the acceleration event (par. 0013, 0016). 
 Kim et a!. further discloses varying the opening angle of the exhaust gas bypass valve based on boost pressure (par. 0013, claim 15) and determining acceleration from an engine speed signal (par. 0013, 0021, 0022 ), Kim et a!. further discloses  determining the acceleration event comprise determining an acceleration event from an engine load signal or calculation. {0026] Kim et a!. further discloses adjusting the exhaust gas bypass valve opening from the first predetermined effective area or the second effective predetermined area to a third effective area in response to the boost pressure [0013].  
A similar analysis applies to independent claims 11, 12, 14, 16, and 17.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 7, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0167593 Kim et a!..
These claims are directed to subject-matter that would have been obvious at the claim date to a person skilled in the art or science to which it pertains in view of teaching of Kim et a!. having common general knowledge. The specification of more and relative valve openings and additional means to determine an acceleration event are obvious design choices readily available to the person skilled in the art. 
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached 3-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747      



/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747